DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims, filed 01/27/2021, are accepted. Claims 1, 9, 11, 16, and 21 are amended.
Response to Arguments
3)	Applicant’s arguments, see page 8, section titled “Drawings”, filed 01/27/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 8, section titled “Claim Rejections – 35 USC § 112”, filed 01/27/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of the claim 21 has been withdrawn.
Applicant’s arguments, see pages 9-12, section titled “35 USC § 103”, filed 01/27/2021, with respect to the rejections of claims 1-5, 8-10, and 16-21 as being unpatentable over Knapp, Jr. et al. (U.S. Patent No. 4950228), hereinafter Knapp, Jr. in 
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 that “one of ordinary skill in the art would not arbitrarily design the stent of Knapp Jr., which is indwelled within the kidney, to have a hub disposed on the proximal end of the catheter tube, since this would change the principle of operation and render Knapp, Jr. inoperable for its intended purpose.” Examiner respectfully disagrees, as it is known within the art to have a kidney indwelling catheter than further has a hub at its proximal end. For example, ureteral stent as taught by Smouse (Fig. 17A-17F) [Paragraphs 0139-0143] is shown to have a hub at the proximal end of the stent.
Claim Rejections - 35 USC § 103
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-5, 8-10, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp, Jr. et al. (U.S. Patent No. 4950228), hereinafter Knapp, Jr. in view of Frassica et al. (U.S. PGPUB 20090005645), hereinafter Frassica, in view of Smouse et al. (U.S. PGPUB 20160045347), hereinafter Smouse, further in view of Rajendran et al. (U.S. PGPUB 20140025039), hereinafter Rajendran.
	Regarding claim 1, Knapp Jr. teaches a catheter comprising: a flexible catheter tube (Fig. 1; 10) [Col. 3, lines 42-44], the catheter rube including an elongated main body portion (Fig. 1; 17) and a helical portion (Fig. 1; 19), the helical portion extending from a distal end of  the main body portion (as shown in Fig. 1), the helical portion being wound in a helical shape in a natural shape where no external force is applied to the helical portion (as shown in Figs. 1 and 2) [Col. 3, line 68 – Col. 4, line 16]; and wherein in the natural state, in the helical portion, a central axis serving as a winding center of 
Frassica teaches a catheter (Fig. 2; 101) comprising: a flexible catheter tube (Fig. 2; 102), the catheter tube including an elongated main body portion (as shown in Annotated Fig. 2) and a helical portion (Fig. 2; 103); and a hub (Fig. 2; 104) disposed on a proximal portion of the catheter tube; wherein a pitch of the helical portion is two times an average diameter of the helical portion [Paragraphs 0202-0203]. 

    PNG
    media_image1.png
    416
    300
    media_image1.png
    Greyscale

Annotated Fig. 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the helical potion of the catheter tube a pitch which is two times an average diameter of the helical portion. Both devices are designed to be used in the pelvic region of a patient, and thus would be both sized and 
It appears that the device of Knapp Jr. in view of Frassica would operate equally well with the claimed pitch of three to six times the average outer diameter of the helical portion, since the pitch is what determines the maneuverability of the device. Further, the applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the pitch is within a range of one time and 15 times the average outer diameter of the helical portion [Paragraph 0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pitch of Knapp Jr. in view of Frassica between three to six times an average outer diameter of the helical portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over Knapp Jr. in view of Frassica.
Smouse teaches a catheter (Fig. 17B; 200) comprising: a flexible catheter tube (Fig. 17A; 1 and 2), the catheter tube including an elongated main body (1 and 2 themselves) and a helical portion (Fig. 17A; 7) extending from a distal end of the main body portion, the helical portion being wound in a helical shape in a natural state where no external force is applied to the helical portion [Paragraph 0140]; a hub (Fig. 17A; 3) disposed on a proximal portion of the catheter tube, the hub configured to receive a wire (Fig. 17B; 18a) that is insertable into the catheter tube via the hub [Paragraph 0139].

While Smouse further teaches that the catheter may be placed over a guidewire for insertion purposes [Paragraph 0140], Knapp, Jr. in view of Frassica, in view of Smouse fails to teach wherein the hub is configured to receive a guide wire that is insertable into the catheter tube via the hub.
Rajendran teaches a catheter (Fig. 25B; 2502) comprising: a flexible catheter tube (2502 itself), the catheter tube including an elongated main body portion (2502 itself); a hub (Fig. 25B; 2506) disposed on a proximal portion of the catheter tube, the hub configured to receive a guidewire (Fig. 25B; 2510) that is insertable into the catheter tube via the hub [Paragraph 0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Knapp, Jr. in view of Frassica, further in view of Smouse to receive a guidewire, as taught by Rajendran. Doing so would enable easier displacement of the guidewire through the catheter tube, as taught by Rajendran [Paragraph 0275].
	Regarding claim 2, Knapp, Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 1, wherein an angle formed 

    PNG
    media_image2.png
    359
    221
    media_image2.png
    Greyscale

Annotated Fig. 2-1
	Regarding claim 3, Knapp Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 2, wherein the obtuse angle is 90 degrees to 120 degrees (as shown by Annotated Fig. 2-1).
Regarding claim 4, Knapp, Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 1, wherein a number of windings of the helical portion is one to three times (as shown in Figs. 2 and 6).
	Regarding claim 5, Knapp, Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 1, wherein in the natural state, an outer diameter of the helical portion (Fig. 2; 24) gradually increases toward a distal side of the catheter (Fig. 2; 23) (as shown in Annotated Fig. 2- 2).

    PNG
    media_image3.png
    385
    275
    media_image3.png
    Greyscale

Annotated Fig. 2-2
	Regarding claim 8, Knapp Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 1, wherein the catheter tube has an opening portion [Col. 3, lines 44-53], and the opening portion in the natural state faces a winding direction of the helical portion (as shown in Fig. 2).
	Regarding claim 9, Knapp Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 1, wherein the helical portion maintains the helical shape even in a state where the guide wire is inserted into the catheter tube (Examiner interprets “inserting a guide wire” as when the guide wire is first inserted into a proximal portion of the catheter tube, thus enabling the helical portion to maintain its shape even in a state where the guide wire is inserted into the catheter tube).

It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have made a rigidity of the helical portion lower than a rigidity of the main body portion. Doing so would allow the helical portion to have the flexibility necessary to deform then reform during insertion [Col. 5, lines 12-21], while the main body portion remains rigid enough to promote movement of the catheter tube as a whole through a vessel.
	Regarding claim 16, Knapp Jr. teaches a method comprising: inserting a flexible catheter tube (Fig. 1; 10) [Col. 3, lines 42-44] into a main vessel (Examiner is interpreting a main vessel as the urethra), the catheter tube including an elongated main body portion (Fig. 1; 17) and a helical portion (Fig. 1; 19), the helical portion extending from a distal end of the main body portion (as shown in Fig. 1), the helical portion being wound in a helical shape in a natural state where no external force is applied to the helical portion (as shown in Figs. 1 and 2) [Col. 3, line 68 – Col. 4, line 16]; and wherein in the natural state, in the helical portion, a central axis serving as a winding center of the helical portion (Figs. 1 and 2; 22) intersects a central axis extending along a longitudinal direction of the main body portion (Fig. 1; 13); inserting the guide wire (Fig. 10; 31) into the catheter tube and pushing the catheter tube into the main vessel along with the guide wire [Col. 5; lines 14-16]; and guiding a distal portion of the helical portion 
Frassica teaches a catheter (Fig. 2; 101) comprising: a flexible catheter tube (Fig. 2; 102), the catheter tube including an elongated main body portion (as shown in Annotated Fig. 2) and a helical portion (Fig. 2; 103), and a hub (Fig. 2; 104) disposed on a proximal portion of the catheter tube; wherein a pitch of the helical portion is two times an average diameter of the helical portion [Paragraphs 0202-0203]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the helical potion of the catheter tube a pitch which is two times an average diameter of the helical portion. Both devices are designed to be used in the pelvic region of a patient, and thus would be both sized and shaped for ease of entrance and maneuverability within the region. However, Knapp Jr. in view of Frassica is silent to the hub being configured to receive a guidewire that is insertable into the catheter tube via the hub, and a pitch of the helical portion being three to six times an average outer diameter of the helical portion.
It appears that the device of Knapp Jr. in view of Frassica would operate equally well with the claimed pitch of three to six times the average outer diameter of the helical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pitch of Knapp Jr. in view of Frassica between three to six times an average outer diameter of the helical portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over Knapp Jr. in view of Frassica.
Smouse teaches a catheter (Fig. 17B; 200) comprising: a flexible catheter tube (Fig. 17A; 1 and 2), the catheter tube including an elongated main body (1 and 2 themselves) and a helical portion (Fig. 17A; 7) extending from a distal end of the main body portion, the helical portion being wound in a helical shape in a natural state where no external force is applied to the helical portion [Paragraph 0140]; a hub (Fig. 17A; 3) disposed on a proximal portion of the catheter tube, the hub configured to receive a wire (Fig. 17B; 18a) that is insertable into the catheter tube via the hub [Paragraph 0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Knapp, Jr. in view of Frassica to include a hub disposed on a proximal portion of the catheter tube, the hub configured to receive a wire that is insertable into the catheter tube via the hub, as taught by Smouse. Doing so would allow for easier placement of the catheter, as taught by Smouse [Paragraph 0139].

Rajendran teaches a catheter (Fig. 25B; 2502) comprising a flexible catheter tube (2502 itself), the catheter tube including an elongated main body portion (2502 itself); a hub (Fig. 25B; 2506) disposed on a proximal portion of the catheter tube, the hub configured to receive a guidewire (Fig. 25B; 2510) that is insertable into the catheter tube via the hub [Paragraph 0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Knapp, Jr. in view of Frassica to receive a guidewire, as taught by Rajendran, and therefore to insert the guide wire into the catheter tube via the hub, as claimed within the method claim. Doing so would enable easier displacement of the guidewire through the catheter tube, as taught by Rajendran [Paragraph 0275].
	Regarding claim 17, Knapp Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the method according to claim 16, further comprising: maintaining the helical shape of the helical portion of the catheter tube with the guide wire inserted into the catheter tube (Examiner interprets “inserting a guide wire” as when the guide wire is first inserted into a proximal portion of the catheter tube, thus enabling the helical portion to maintain its shape even in a state where the guide wire is inserted into the catheter tube).

	Regarding claim 19, Knapp Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the method according to claim 16, further comprising: bringing the helical portion of the catheter tube into contact with the side branch vessel in at least three locations (as shown in Figs. 6-9). However, Knapp Jr. is silent to the method further comprising: bringing the helical portion of the catheter tube into contact with the main vessel in at least three locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have brought the helical portion of the catheter tube into contact with the side of the main vessel, as it is understood that the catheter tube would come into contact with the main vessel while moving through the main vessel to reach the side branch vessel.
	Regarding claim 20, Knapp Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the method according to claim 16, further comprising advancing the distal portion of the helical portion of the catheter further into the side branch vessel [Col. 5, lines 12-21].

It appears that the device of Knapp Jr. in view of Frassica, in view of Smouse further in view of Rajendran would operate equally well with the claimed total length extending along the central axis of the helical portion in the natural state being between 0.5% and 3% of the total length of the main body portion, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”  (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Further, the applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the pitch is within a range of 0.5% to 3%, or that the total length of the helical portion may be set within a range of 5 mm to 50 mm, or 10 mm to 45 mm [Paragraph 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the total length extending along the central 
7)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp, Jr. in view of Frassica, in view of Smouse, in view of Rajendran, further in view of Funamura (U.S. PGPUB 20090287157), hereinafter Funamura.
	Regarding claim 7, Knapp, Jr. in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 1. Knapp, Jr. in view of Frassica further teaches wherein the catheter tube has an opening portion (Fig. 1; 16) which is open on a distal end of the catheter tube. However, Knapp, Jr. in view of Frassica is silent to wherein the opening portion in the natural state is located at a position which is different from a position on the central axis of the main body portion.
	Funamura teaches a catheter comprising: a flexible catheter tube (Fig. 1; 20) [Paragraph 0041], the catheter tube including an elongated main body portion (as shown in Annotated Fig. 1) and a helical portion (as shown in Annotated Fig. 1) extending from a distal end of the main body portion, the helical portion being wound in a helical shape in a natural state where no external force is applied to the helical portion (as shown by Fig. 1); and wherein in the natural state, in the helical portion, a central axis serving as a winding center of the helical portion (Fig. 1; b) intersects a central axis extending along a longitudinal direction of the main body portion (Fig. 1; a) [Paragraph 0049]; wherein the catheter tube has an opening portion (Fig. 4; 22) which is open on a distal end of the catheter tube (as shown by Fig. 4), the opening portion in the natural 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the opening portion of Knapp, Jr. in view of Frassica, further in view of Rajendran, located at a position which is different from a position on the central axis of the main body portion, as taught by Funamura. Doing so allows for the opening to be facing an optimal direction after insertion, and distention from the natural state (as shown in Funamura – Fig. 9).

    PNG
    media_image4.png
    328
    373
    media_image4.png
    Greyscale

Annotated Fig. 1
8)	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp, Jr. in view of Plassman et al. (U.S. PGPUB 20150258306), hereinafter Plassmann, in view of Frassica, in view of Smouse, further in view of Rajendran.
	Regarding claim 11, Knapp Jr. teaches a catheter comprising: a flexible catheter tube (Fig. 1; 10) [Col. 3, lines 42-44], the catheter rube having an elongated main body

	Plassman teaches a catheter comprising: a flexible catheter tube (Fig. 5; 100) with a proximal section (Fig. 5; 502) and a distal section (Fig. 5; 500), each of the two sections having an inner layer (Fig. 1; 106) and an outer layer (Fig. 1; 104), the inner layer and outer layer of the distal section having a Shore hardness which is less than a Shore hardness of the inner layer and outer layer of the proximal section [Paragraph 0029] (Examiner interprets the stiffness of the outer and inner layers to be positively correlated with the Shore hardness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the catheter tube of Knapp Jr. an inner 
Frassica teaches a catheter (Fig. 2; 101) comprising: a flexible catheter tube (Fig. 2; 102), the catheter tube including an elongated main body portion (as shown in Annotated Fig. 2) and a helical portion (Fig. 2; 103), and a hub (Fig. 1; 104), wherein a pitch of the helical portion is two times an average diameter of the helical portion [Paragraphs 0202-0203]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the helical potion of the catheter tube a pitch which is two times an average diameter of the helical portion. Both devices are designed to be used in the pelvic region of a patient, and thus would be both sized and shaped for ease of entrance and maneuverability within the region. However, Knapp Jr. in view of Plassman, further in view of Frassica is silent to a hub disposed on a proximal portion of the catheter tube, the hub configured to receive the guidewire; a pitch of the helical portion being three to six times an average outer diameter of the helical portion.
It appears that the device of Knapp Jr. in view of Plassman, further in view of Frassica would operate equally well with the claimed pitch of three to six times the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pitch of Knapp Jr. in view of Plassman, further in view of Frassica between three to six times an average outer diameter of the helical portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over Knapp Jr. in view of Plassman, further in view of Frassica.
Smouse teaches a catheter (Fig. 17B; 200) comprising: a flexible catheter tube (Fig. 17A; 1 and 2), the catheter tube including an elongated main body (1 and 2 themselves) and a helical portion (Fig. 17A; 7) extending from a distal end of the main body portion, the helical portion being wound in a helical shape in a natural state where no external force is applied to the helical portion [Paragraph 0140]; a hub (Fig. 17A; 3) disposed on a proximal portion of the catheter tube, the hub configured to receive a wire (Fig. 17B; 18a) that is insertable into the catheter tube via the hub [Paragraph 0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Knapp, Jr. in view of Plassman, in view of Frassica to include a hub disposed on a proximal portion of the catheter tube, the hub configured to receive a wire that is insertable into the catheter tube via the hub, as taught by Smouse. Doing so would allow for easier placement of the catheter, as taught by Smouse [Paragraph 0139].

Rajendran teaches a catheter (Fig. 25B; 2502) comprising a flexible catheter tube (2502 itself), the catheter tube including an elongated main body portion (2502 itself); a hub (Fig. 25B; 2506) disposed on a proximal portion of the catheter tube, the hub configured to receive a guidewire (Fig. 25B; 2510) that is insertable into the catheter tube via the hub [Paragraph 0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Knapp, Jr. in view of Plassmann, in view of Frassica to receive a guidewire, as taught by Rajendran, and therefore to insert the guide wire into the catheter tube via the hub, as claimed within the method claim. Doing so would enable easier displacement of the guidewire through the catheter tube, as taught by Rajendran [Paragraph 0275].
	Regarding claim 12, Knapp Jr. in view of Plassman, in view of Frassica, in view of Smouse, further in view of Rajendran, teaches the catheter according to claim 11. However, Knapp Jr. in view of Plassman, further in view of Frassica is silent to the catheter further comprising a reinforcement layer arranged between the inner layer and the outer layer of the main body portion.
Plassman further teaches a reinforcement layer (Fig. 6; 110) between the inner layer and the outer layer of the main body portion.
It would have been obvious to one of ordinary skill before the effective filing date

	Regarding claim 13, Knapp Jr. in view of Plassman, in view of Frassica, in view of Smouse, further in view of Rajendran teaches the catheter according to claim 11. However, Knapp Jr. in view of Plassman, further in view of Frassica is silent to the catheter further comprising a reinforcement layer arranged between the inner layer and the outer layer of the helical portion.
Plassman further teaches a reinforcement layer (Fig. 6; 108) between the inner layer and the outer layer of the helical portion.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the device of Knapp Jr. in view of Plassman, further in view of Frassica include a reinforcing layer between the inner and outer layer of the helical portion, as taught by Plassman. Doing so would allow for the variable stiffness of the catheter tube [Plassman – Paragraph 0029].
	Regarding claim 14, Knapp Jr. in view of Plassman, in view of Frassica, in view of Smouse, further in view of Rajendran teaches the catheter according to claim 11, wherein an angle formed between the central axis of the helical portion and the central axis of the main body portion is a right angle or an obtuse angle (as shown in Annotated Fig. 2-1).
	Regarding claim 15, Knapp Jr. in view of Plassman, in view of Frassica, in view of Smouse, further in view of Rajendran teaches the catheter according to claim 14, 
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783